DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 2-19 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/23/2019 and 7/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 2-10 and 12-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor; John Richard; et al (US 2013/0117240), in view of Le et al (US 2008/0244028), hereinafter “Taylor” and “Le”.
As per Claim 2, Taylor discloses:
A data synchronization management system executed by software instructions in one or more hardware processors comprising: a first computing device associated with a first storage device; a second computing device associated with a second storage device; (Par [0028], “FIG. 6A illustrates a computing device that receives and forwards requests for filesystem operations in accordance with an embodiment.” And par [0220]-[0223], including databases, computing systems, and cloud based storage systems) and a storage manager, wherein the storage manager further includes: a management database, wherein the management database further includes information management policies and synchronization policies,  (Par [0215], “FIG. 9, computing environment 900 includes clients 910-912, users 920 and 921, servers 930-950, network 960, database 970, devices 980, appliance 990, and cloud-based storage system 995.” See also par [0220]-[0223]) wherein the synchronization policies identify files to be synchronized between the first storage device and the second storage device; and (Par [0055], “FIG. 1A illustrates a set of clients (100-102) that are configured to access NAS devices (110-114). Note that management overhead typically increases in proportion with the amount of storage available. For instance, as the number of supported applications and storage space increase, a storage system may need to grow to include a load balance” and par [0065] FIG. 3 illustrates an exemplary system in which a cloud controller 300 (e.g., a caching storage device) manages and accesses data stored in a cloud storage system 302. A request server 304 in cloud controller 300 may receive file requests from either local processes or via a network from a client 306.” See figures 3-4A)
a synchronization agent, wherein the synchronization agent synchronizes at least one file between the first storage device and the second storage device based on the synchronization policies. (Par [0137], “More specifically, because of its ongoing backup cloud controller 1100 can already provide clients 1114-1116 instant access to any needed metadata, and can either serve locally cached data or access the cloud storage system as needed in response to client data requests.” And par [0207], “In some embodiments, locality policies can specify the synchronization and management of metadata and data.” See Figure 6A)
Taylor discloses synchronization and policies but not specifically a synchronization policy.
Le discloses the above mentioned as follows: (Par [0026], “A policy entry in the database may include: (a) a synchronization notification policy (for example and without limitation, whether and how users of active clone computers should be notified when their computer is subject to resynchronization); (b) a backup policy (for example and without limitation, how many backups of a clone computer's clone (or primary) disk to keep, and whether to back up a clone computer's data (or secondary) disks); and (c) other policies.”)
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Le to specifically provide a synchronization policy into the method of Taylor to take advantage on setting up and set policies and permissions to synchronize and deploy backups in order to provide the clients with a respective backup.  The modification would have been obvious because one of the ordinary skills in the art would implement the mentioned modifications to enable management to provide a particular backup version (See Le, par [0024]).

As per Claim 3, the rejection of Claim 2 is incorporated and Taylor further discloses:
wherein the synchronization agent synchronizes the at least one file between the first storage device and the second storage device by restoring a backup copy of the at least one file from one or more secondary storage devices to the second storage device, wherein the one or more secondary storage devices stores a backup copy of the at least one file stored on the first storage device. (Par [0183], “Note that recovering archived data may also involve recovering archived snapshots. Because only a subset of snapshots are kept over time, a cloud controller performing an archival operation may also write an old snapshot of the distributed filesystem to the archival cloud storage provider; these old snapshots can be re-populated into the cloud controllers at a later point if needed to access cloud file data that is restored from archives. If the archived snapshot is written together with the deleted data that it references, a recovery operation may recover both simultaneously. For example, the index of archived data may indicate the deletion timeframe, original lifespan, data size, format, and identifier for each archival record, thereby facilitating archival recovery.”).

As per Claim 4, the rejection of Claim 2 is incorporated and Taylor further discloses:
wherein the second storage device is associated with a secondary computing device, wherein the secondary computing device includes a media agent, a media agent database, and a media agent index. (Par [0025], “second cloud controller”, par [0041], “second cloud” and par [0060], “second remote client”, and see also figure 4C, includes, the mentioned controllers in communication and executing tasks on the computing devices and the databases).  

As per Claim 5, the rejection of Claim 2 is incorporated and Taylor further discloses:
wherein the synchronization agent further tracks conflicts between data stored on the first storage device and data stored on the second storage device. (Par [0082], “Downloading and importing snapshot data may involve some latency, and thus such conflicting operations may lead to race conditions and errors. Hence, in some embodiments, each file is associated with a cloud controller that "owns" (e.g., actively manages) the file. For instance, the cloud controller from which a file was first written may by default be registered (in the file block metadata) as the owner (e.g., the owning cloud controller) of the file. A cloud controller attempting to write a file owned by another cloud controller first contacts the owner with a request to lock the file. The owner can determine whether to grant or deny the lock request. In some embodiments, even if this request is granted, all write operations may be required to go through the cloud controller that owns the file (e.g., new data is written to the local filesystem of the owning cloud controller).”).

As per Claim 6, the rejection of Claim 5 is incorporated and Taylor further discloses:
wherein the synchronization agent further resolves the conflicts between the data stored on the first storage device and data stored on the second storage device. (Par [0082]).

As per Claim 7, the rejection of Claim 2 is incorporated and Taylor further discloses:
wherein the synchronization agent provides a user with direct access to data stored on the second storage device through a cloud interface. (Par [0113], “ The 

As per Claim 8, the rejection of Claim 2 is incorporated and Taylor further discloses:
wherein the synchronization policies specify the files to be synchronized based on metadata criteria. (Par [0137], “Backup cloud controller 1100, which was previously primarily synchronizing metadata (and perhaps predictively downloading some of the data cached by cloud controllers 1102-1112, as described above), takes over the load of failed cloud controller 1102, and begins servicing requests from clients 1114-1116. More specifically, because of its ongoing metadata synchronization efforts, backup cloud controller 1100 can already provide clients 1114-1116 instant access” and Par [0168], “Each cloud controller stores both sets of incremental differences (e.g., the incremental metadata snapshot and the incremental data snapshot) in a cloud storage system. After uploading an incremental metadata snapshot to the cloud storage system, each cloud controller notifies the other cloud controllers. Each cloud controller then downloads these incremental metadata snapshots from the cloud storage system, updates its local metadata based on the downloaded metadata, and then deletes the downloaded incremental metadata snapshot. Other cloud controllers can then use the new metadata to access the new data stored in the incremental data snapshot (in the cloud storage system).”).

Le discloses the above mentioned as follows: (Par [0026], “A policy entry in the database may include: (a) a synchronization notification policy (for example and without limitation, whether and how users of active clone computers should be notified when their computer is subject to resynchronization); (b) a backup policy (for example and without limitation, how many backups of a clone computer's clone (or primary) disk to keep, and whether to back up a clone computer's data (or secondary) disks); and (c) other policies.”)
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Le to specifically provide a synchronization policy into the method of Taylor to take advantage on setting up and set policies and permissions to synchronize and deploy backups in order to provide the clients with a respective backup.  The modification would have been obvious because one of the ordinary skills in the art would implement the mentioned modifications to enable management to provide a particular backup version (See Le, par [0024]).

As per Claim 9, the rejection of Claim 2 is incorporated and Taylor further discloses: wherein the synchronization policies specify the files to be synchronized based on location information of the files to be synchronized. (Par [0195], “In a third scenario for FIG. 18, cloud controllers 1800 and 1804 may be co-located at a single geographic location and collaborate to split the working set of clients at that location. For instance, two or more cloud controllers may be in very close network proximity and 

As per Claim 10, the rejection of Claim 2 is incorporated and Taylor further discloses: wherein the data synchronization management system utilizes the information management policies for specifying and executing information management operations. (See Paragraphs [0195] and [0205]).

10	As per Claims 12-19, being the method claims corresponding to the system claims 1-10 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-10 and further Taylor discloses: (Par [0215]).

Allowable Subject Matter
11.	Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:  The present invention relates to Data synchronization management.  The closest prior arts Taylor; John Richard; et al (US 2013/0117240), in view of Le et al (US 2008/0244028),  either singularly or in combination, fail to anticipate or render obvious the recited features “…a management database, wherein the management database further includes synchronization policies, and a synchronization agent, wherein the synchronization agent, based on at least one of the synchronization policies, creates the secondary copy of data located on the first primary storage device, and automatically restores the secondary copy to the second primary storage device associated with the second client computing device; the creating is based on the at least one of the synchronization policies;  and automatically restoring the secondary copy to a second primary storage device associated with a second client computing device, wherein the second client computing device is connected to the secondary storage computing device.” Specifically the creation of the secondary copy located on the first primary storage and automatically restoring the second copy to the second primary storage based on the synchronization policies associated with the second client.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158